Citation Nr: 0520373	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to the veteran's service-connected 
PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1943 to March 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from May 2002 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  As to the May 2002 rating decision, a 
notice of disagreement was received in June 2002, a statement 
of the case was issued in January 2004 and a substantive 
appeal was received in March 2004.  As to the January 2004 
rating decision, a notice of disagreement was received in 
March 2004, a statement of the case was issued in October 
2004 and a substantive appeal was received in November 2004.

In July 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).

Additionally, the Board notes that the appeal also initially 
included the issue of service connection for gastroesophageal 
reflux disease (GERD).  However, by way of a March 2005 
rating decision, the RO granted service connection for GERD.  
That action constituted a full grant of the benefit being 
sought (service connection) and that issue is therefore no 
longer in appellate status.  

Finally, the Board notes that a November 2004 communication 
from the veteran appears to raise the issues of service 
connection for tinnitus and hearing loss.  These issues are 
hereby referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as PTSD, is productive of nightmares two to 
three times a week and possible flattened affect resulting in 
no more than mild to moderate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

2.  A back disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a back disability otherwise related to such 
service.

3.  A heart disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a heart disability otherwise related to the veteran's 
active duty service, including to a service-connected 
disability.

4.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to the veteran's active duty 
service, including to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  A back disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A heart disability was not incurred in or aggravated by 
the veteran's active duty service nor is a heart disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor is hypertension proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2002 RO letter , as well as the January 
2004 statement of the case, the RO informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In the March 2002 letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers. The letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have, and the Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

The United States Court of Appeals for Veterans Claims has 
held that a VCAA notice letter must be provided to a claimant 
before the initial unfavorable decision on a service-
connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, VCAA notice was provided in 
March 2002 and the initial rating decision was issued in May 
2002.  Thus, the VCAA notice was timely.  

The Board finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  The veteran has been afforded a VA 
examination, and the Board finds that the record as it stands 
contains adequate medical evidence to adjudicate the claim.  
Thus, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Increased Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that the veteran underwent a VA examination 
in September 2003.  The veteran reported having been married 
for over 53 years.  He reported having two biological 
children and a foster son.  The veteran stated that he liked 
to watch sports on TV.  His wife stated that he has many 
friends.  On physical examination, the veteran was alert, 
oriented times three, coherent and cooperative with no 
apparent evidence of hallucinations or delusions.  Insight 
and judgment appeared to be fair and intelligence and memory 
were good.  He reported nightmares about once or twice a week 
and stated that he cannot sleep in total darkness.  The 
veteran was slightly tearful at times, but stated he did not 
feel depressed.  He admitted that he still disliked Japanese 
people and that firecrackers, gunshots and slamming doors 
greatly bothered him.  The veteran stated that he did not 
think that his PTSD symptoms had affected him in occupational 
functioning or interpersonally; however, his wife stated that 
he had been more "grouchy" to his children and 
grandchildren in recent years.  The examiner assigned the 
veteran a GAF of 55.

A November 2005 statement from an employee of the Veterans 
Service Office in Rosenburg, Oregon states that the veteran 
had been her client for five years.  She stated that he is 
very somber and pensive and that he seems to have difficulty 
understanding questions.  She also stated that the veteran's 
memory was "not the best."  Additionally, she noted that he 
had a flattened affect during interviews.

The veteran underwent a VA examination in January 2005.  He 
reported having his psychiatric symptoms occur at night.  
Specifically, he reported sleep disturbance and dreams of the 
war but he denied thrashing in the bed, calling out in his 
sleep and sleepwalking.  He noted that he liked to have light 
from the streetlight coming into the house during the night.  
He reported having been married for 56 years.  He stated that 
he enjoys a good relationship with his family members.  He 
stated that he and his wife share cooking and meals together 
and that they enjoy watching comedies on television and some 
sports programs.  The examiner noted that the veteran's PTSD 
symptoms appeared to have diminished as compared to his 
September 2003 VA examination.  He noted that the veteran has 
rewarding family relationships, social relationships, and 
enjoyable leisure pursuits.  

On examination, the veteran was coherent without psychosis 
during the interview.  His mood was euthymic and his affect 
was calm.  He made good eye contact and he denied thoughts of 
harm to self or others.  He was alert and oriented and there 
was no evidence of hallucinations or delusions.  There was no 
evidence of memory loss or obsessive or ritualistic behavior.  
The rate and flow of his speech was normal and there was no 
evidence of depression, anxiety or impairment of impulse 
control.  He did have sleep disturbance, primarily 
attributable to the nightmares described above.  The examiner 
noted that the veteran met the minimal DSM criteria for PTSD 
due to his nightmares.  However, he also noted that the 
veteran's symptoms did not interfere with his social 
relationships or cognitive functions.  The examiner assigned 
the veteran a GAF of 65.

A 30 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

The evidence of record shows that the veteran has a 
longstanding harmonious marriage, and has good relationships 
with his children, grandchildren and friends.  The evidence 
also shows that the veteran has leisure pursuits, such as 
watching TV with his wife.  The evidence further shows that 
the veteran operates well within normal limits on psychiatric 
testing.  The record does show that the veteran has 
nightmares and, according to one report, has a flattened 
affect during interviews.  This appears to have had a minimal 
impact on his social and occupational functioning, however, 
as he was able to maintain a marriage of more than 50 years, 
maintain friendships, and maintain good relations with his 
children and grandchildren.  In fact, the veteran stated 
during his September 2003 VA examination that he did not 
think that his PTSD symptoms had affected him in occupational 
functioning or interpersonally.

The medical evidence of record does not show that any of the 
veteran's reported PTSD symptoms have a significant impact on 
his occupational and social functioning.  The record also 
does not show that the veteran experiences symptoms which 
would warrant a 50 percent disability rating for his PTSD 
such as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

With regard to the reported GAF scores, the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV.  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning.  A 61-70 score indicates 
"some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships."  The Board finds that the reported scores of 
55 and 65 reflect a level of impairment which is generally in 
the mild range and is consistent with the clinical findings.  
As such, the Board finds that the assigned 30 percent rating 
for PTSD most accurately reflects the degree of disability 
and that the evidence of record does not demonstrate that the 
veteran's PTSD symptoms meet the criteria for a 50 percent 
rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as heart disease and 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Finally, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service Connection for a Back Disability

The record reflects that the veteran claims that he suffered 
a back injury when he fell over an ammunition box during 
service.  His service medical records are devoid of reference 
to any injury to the veteran's back.  In fact, his discharge 
examination in March 1946 notes that his back was normal.  At 
this point the Board acknowledges the provisions of 
38 U.S.C.A. § 1154(b) which dictate that in the case of any 
veteran who engaged in combat with the enemy in active 
service ...the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  However, the 
veteran is not alleging that his back injury occurred in a 
combat situation.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.  

Moreover, even assuming for the sake of argument that the 
veteran did injure his back during service, the record does 
not show any treatment for any back disability until, at the 
earliest, sometime in 2001, over 55 years since discharge 
from service.  Thus, there is no evidence of any continuity 
of symptomatology which would suggest a relationship between 
any current back disability and the veteran's active duty 
service.  As there is no objective evidence of a back injury, 
illness, or disease in service and no objective evidence of 
any treatment or complaint of any back problems for over 55 
years since discharge from service, there is simply no 
evidence to show that the veteran's current back disability 
is in any way related to his active duty service.  As such, 
service connection for a back disability is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection for Hypertension and Heart Disease

Initially the Board notes that the veteran currently has 
cardiovascular disease and hypertension.  However, the 
veteran's service medical records are devoid of reference to 
heart disease or hypertension.  In fact, his March 1946 
discharge examination report states that his cardiovascular 
system, heart, and blood pressure were all normal.  
Additionally, there is no evidence of any treatment for a 
heart condition or for hypertension for over 45 years after 
discharge from service.  As such, there is no competent 
medical evidence to suggest any etiological relationship 
between the veteran's current heart disease and hypertension 
and his active duty service.  There is also no medical 
evidence to suggest that either his heart disease or his 
hypertension became manifest to a compensable degree within 
one year of his discharge from active duty service.  Thus, 
entitlement to service connection for heart disease or 
hypertension on a direct or presumptive basis is not 
warranted.

Nevertheless, the veteran is asserting that his heart disease 
and hypertension were either caused or aggravated by his 
service-connected PTSD.  There are only two medical opinions 
of record which address this issue.  The first opinion is 
contained in the January 2005 VA examination report.  The 
January 2005 VA examination involved a thorough review of the 
veteran's medical records and a psychiatric examination of 
the veteran.  The examiner stated that the veteran's PTSD was 
not likely to be affecting his medical conditions.  He stated 
that the veteran's PTSD symptoms were mild and his other 
conditions were more likely to be affected by his smoking 1/2 
pack of cigarettes per day for many years.  

The second opinion is contained in the February 2005 VA 
examination report.  The February 2005 VA examination 
included a review of the veteran's medical records and a 
thorough physical examination.  The examiner stated the 
veteran's generally well-controlled coronary artery disease 
was unlikely to be related to or caused by the veteran's 
PTSD.  The examiner also noted that the veteran's congestive 
heart failure was likely due to left ventricular hypertrophy 
related to pulmonary hypertension related to chronic 
obstructive pulmonary disease and possible cardiac damage 
that was subsequent to his myocardial infarction in 1993.  
The examiner noted that, as such, it was less likely than not 
that the veteran's congestive heart failure was related to 
his PTSD.  Lastly, the examiner noted that the veteran was 
diagnosed with hypertension in approximately 1993, the time 
which his PTSD symptomatology, according to his own 
admission, had just started to manifest.  As such, the 
examiner stated that it was her opinion that it was unlikely 
that the veteran's PTSD caused his hypertension.  The 
examiner also noted that she could not say if the veteran's 
hypertension and heart disease were aggravated by the 
veteran's PTSD without resorting to pure speculation.

In sum, the medical evidence of record does not show that the 
veteran's hypertension and heart disease were caused or 
aggravated by the veteran's service-connected PTSD.  As such, 
there is no basis for establishing entitlement to service 
connection for hypertension and heart disease on a secondary 
service connection basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


